 

EMPLOYEE AGREEMENT

This Agreement is dated this 1st day of December 2017 by and between Nathan E.
Lewis, (the “EMPLOYEE”) whose principal address is located at 4373 71st Ave. N,
Pinellas Park, FL 33781 and Vet Online Supply, Inc. ( the "Company"), a Florida
company doing business in California, located at 10 Prairie View Drive, Plains
MT 59859; and is hereinafter referred to as the (“Company”).

 

I

RECITALS

 

A. COMPANY desires to enter into a consulting agreement with EMPLOYEE wherein
EMPLOYEE will accept to continue to hold the position Member of the Board of
Directors, and its new Director of Sales & Marketing for the COMPANY.

 

B. COMPANY and EMPLOYEE have reviewed this agreement and any documents delivered
pursuant hereto, and have taken such additional steps and reviewed such
additional documents and information as deemed necessary to make an informed
decision to enter into this Agreement. 

 

C. Each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto. 

 

II

AGREEMENT

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.Job Description: As a Director the EMPLOYEE will participate in the election
of members to the Board and will be part of all meetings and discussions.  

 

Thee Chief Operating Officer (“COO”) will report directly to the Chief Executive
Officer and is responsible for assisting the CEO in implementing all company
policy. In addition, the COO will oversea all marketing efforts on behalf of the
Company, liason between the CEO and the Company’s vendors.

 

2.Term: The term of this agreement is for a period of two years; renewable with
mutual consent. 

 

3.Compensation:  

--------------------------------------------------------------------------------

a.Fee/Commission: EMPLOYEE will receive a monthly salary of $5,000.00 to be paid
at the end of each month. Amounts unpaid will accrue annual interest of 6%.  

 

b.Stock: The EMPLOYEE will receive 3,750,000 shares of restricted common stock
upon signing of this agreement, and at the end of the first 12 months the
EMPLOYEE will receive $75,000 of restricted common shares of the company at fair
market value.  

 

c.Expenses: The COMPANY will pay the costs and expenses of EMPLOYEE directly
related to his performance of his position or tasks herein for internet,
Cellular and supplies. The Company agrees to lend one of its fleet vehicles at
no cost, as well as pay for insurance and mileage. 

 

 

4.Confidentiality: 

 

a.This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.  

 

b.Proprietary Information. EMPLOYEE agrees and acknowledges that during the
course of this agreement in the performance of his duties and responsibilities
that he will come into possession or knowledge of information of a confidential
nature and/or proprietary information of COMPANY. 

 

Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, EMPLOYEEs and all affiliates:
corporate and/or financial information and records of COMPANY or any client,
customer or associate of COMPANY; information regarding artists or others under
contract, or in contact with, COMPANY; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
EMPLOYEE information; documents regarding COMPANY’s website and any COMPANY
product, including intellectual property.

 

 

EMPLOYEE represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent of COMPANY, and further will not use any
proprietary information of COMPANY for his or anyone else's gain or advantage
during and after the term of this agreement.

 

5. Further Representations and Warranties: EMPLOYEE acknowledges that this is a
consulting position and represents that he will perform his duties and functions
herein in a timely, competent and professional manner. EMPLOYEE represents and
warrants that he will be fair in his dealing with COMPANY and will not knowingly
do anything against the interests of COMPANY.

--------------------------------------------------------------------------------

6. Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.

 

7. Termination: This agreement is expressly “at will” and can be terminated by
COMPANY for any reason, after reasonable notice and opportunity to correct any
alleged deficiencies. EMPLOYEE may request a hearing of the full Board of
Directors to defend himself against any attempt of COMPANY to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the COMPANY Board of Directors (after such a hearing, if requested). EMPLOYEE
must give at least 30 days notice if he intends to resign.

III

MISCELLANEOUS PROVISIONS

 

1. Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.

 

2. Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.

 

3. Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:

 

 

COMPANY:Vet Online Supply Inc. 

10 Prairie View Drive 

Plains, MT 59859

 

EMPLOYEE:Nathan E. Lewis 

4373 71st Ave. N

Pinellas Park, FL 33781

 

4. Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.

--------------------------------------------------------------------------------

5. Assignment: This Agreement is assignable only with the written permission of
COMPANY.  

 

6. Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.

 

7. Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of Montana applicable
to contracts made to be performed entirely therein.

 

8. Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Montana. Arbitration shall
be governed by the rules of the American Arbitration Association. The
arbitrator(s) may award reasonable attorneys fees and costs to the prevailing
party. Either party may apply for injunctive relief or enforcement of an
arbitration decision in a court of competent jurisdiction within  Montana

 

9. Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

 

/s/ Nathan E. Lewis

 

December 1, 2017

Nathan E. Lewis, EMPLOYEE

 

Date

 

/s/ Edward J. Aruda

 

December 1, 2017

Edward J. Aruda, CEO and Chairman

 

Date

 